

 S1182 ENR: National Flood Insurance Program Extension Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 1182IN THE SENATE OF THE UNITED
 STATESAN ACTTo extend the National Flood Insurance Program, and for other purposes.1.Short titleThis Act may be cited as the National Flood Insurance Program Extension Act of 2018.2.Program extension(a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2017 and inserting November 30, 2018.(b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2017 and inserting November 30, 2018.Speaker of the House of RepresentativesVice President of the United States and President of the Senate